﻿I am happy to extend to you, Sir, on my own behalf and on behalf of the delegation of the Kingdom of Morocco, our most sincere congratulations on your election as President of the thirty-fourth session of the General Assembly. We consider your election as an honour conferred on our continent of Africa and a tribute to your well-known quality and abilities. We are sure that your political experience will be of the greatest benefit to you in directing the work of this session with the requisite wisdom and impartiality so that it may successfully participate in the consolidation of peace and justice throughout the world.
120.	I should also like to commend your predecessor, Mr. Indalecio Lievano, for his wise actions during his presidency of our previous session, and to welcome Saint Lucia, whose membership in the United Nations will help to strengthen the universal character of our Organization.
121.	I also have pleasure in thanking the Secretary- General, Mr. Kurt Waldheim, for his unceasing endeavours in the cause of justice and for the realization of the purposes and principles of the Charter of the United Nations.
L22. The political horizon of our world is still clouded with elements of tension and unrest arising from attempts made by certain States which, to satisfy selfish interests, continue to impose political and doctrinal hegemony, persist in abusing the rights of peoples and plundering their resources, and continue to disrupt their political stability.
123.	It is indeed distressing for humanity to observe that political relations among countries of the international community still constitute the weakest link in the chain of human and cultural evolution since these relations have fallen short of the appropriate level that would enable them to keep pace with the significant conquests achieved by mankind in the field of science, technology and culture.
124.	The major political and economic Powers in the world are still striving to retain their privileged position at the expense of other regions of the world. This policy of hegemony has, unfortunately, been transmitted to some other nations which have recently started to practise it on a regional scale, which in no way lessens its dangerous effects.
125.	After enduring the worst kinds of exploitation and colonial rule, and with some of its southern territories still struggling under the burden of racist and colonial regimes, our African continent, with its wounds still unhealed, is once again suffering from the evils of foreign intervention and attempts to impose regional hegemony and destabilization of its countries.
126.	The continent of Asia is also suffering from similar onslaughts in its far eastern and central regions. In its western region, the problem of the Middle East puts this area in the first rank among areas of international tension throughout the world.
127.	As part of the Arab nation, Morocco has constantly shown the greatest concern for this problem and is giving its full attention to the question of Palestine, which lies at the heart of the conflict in the Middle East region as a whole.
128.	The political and humanitarian dimensions of the question of Palestine constitute a blatant example of international political injustice and provide a clear illustration of Israel's contempt for human rights and its violation of the principles and resolutions of the inter-national community.
129.	Indeed, the question of Palestine has, in recent years, witnessed a significant and fundamental change brought about by the recognition given by most countries of the world to the inalienable national rights of the struggling Palestinian people and, primarily, to their right to self-determination and the establishment of their independent State on their land, and the wide international recognition given to the PLO as the sole legitimate representative of the Palestinian people.
130.	In spite of this international consensus, Israel is still persisting in its aggressive policy against this long- suffering people and in its policy of colonial settlements on Palestinian land and the physical liquidation of the sons of this embattled people.
131.	The Kingdom of Morocco strongly condemns the Israeli policy of aggression, which finds concrete expression in the infringement of every principle of international law, ethics and conventions, and in the most serious violation of human rights, and of the principles and precepts of international relations. 
132.	After many long years of occupation of Palestine and of some of the territories of Arab States, we see that Israel is still persisting in its policy based on the reckless demolition of houses, the expropriation of property belonging to the Arab population, the eviction of the latter from their lands and the obliteration of their national and cultural identity. Israel persists in its policy of expansion and annexation, the establishment of new colonies and settlements, and of committing every kind of human and economic exploitation of the land and its inhabitants. To this end Israel regards as permissible every sort of repression and terrorism, thus challenging the resolutions adopted by the international community, the most recent of which was Security Council resolution 446 (1979) concerning settlements.
133.	Morocco wishes to draw the attention of the international community to the far-reaching and serious dimensions of the recent Israeli decision to permit its nationals to purchase Arab land in Palestine. This decision is only a screen to disguise Israel's new criminal plan designed to consolidate its policy of colonial settlement throughout the land of Palestine in preparation for the Judaization and complete transformation of the human and cultural identity of this Holy Land.
134.	This measure should be immediately censured and condemned by the international community and tangible, practical steps should be taken to render it ineffective before it leads to a fait accompli that Israel will exploit in order to further consolidate its expansionist policy.
135.	The Kingdom of Morocco, which regards the question of Palestine and the Middle East as its first concern, reaffirms its commitment to support the Palestinian people and the Arab States, part of whose territory has been subjected to Zionist occupation, and reiterates its commitment to the resolutions of the Seventh Conference of Arab Heads of State, held at Rabat in 1974, of which Morocco considers itself to be the trustee, and to the resolutions of the Baghdad Conference.
136.	On the basis of these resolutions, Morocco believes that any partial solution not including complete Israeli withdrawal from all occupied Arab territories and, primarily, the holy city of Jerusalem, and recognition of the inalienable rights of the Palestinian people to self-determination and the establishment of their own independent State in Palestine, will be rejected since, by its very nature, it would not meet the requirements for peace, which can only be established in the Middle East on the basis of a just and comprehensive solution.
137.	My country had the honour to host the Tenth Islamic Conference of Foreign Ministers, held in the city of Fez last May, and subsequently had the honour to welcome the meeting of the Jerusalem Committee, presided over by His Majesty King Hassan II.
138.	Those two important Islamic meetings resulted in an overwhelming Islamic consensus in which the assistance for the PLO as the sole legitimate representative of the Palestinian people.
139.	With regard to the situation in the holy city of Jerusalem, which is so dear to the hearts of Moslems as the site of the nocturnal journey of the Holy Prophet and the cradle of divine religions, the Jerusalem Committee, meeting in the city of Fez, regarded the liberation of the city of Jerusalem as a responsibility incumbent on all Moslems throughout the world and stressed that the preservation of its Arab-Islamic identity and its restoration to Arab sovereignty was a joint and collective Islamic duty to be discharged by all Moslem peoples and Governments. This Fez resolution is in conformity with the numerous resolutions adopted by our Organization and, primarily, by the Security Council in 1969 and by UNESCO and the Commission on Human Rights, which condemned Israel's actions in changing the status of the City of Jerusalem and in violating the sanctity of the Holy Places therein.
140.	In the face of Israel's persistent defiance of all these resolutions and its violation of the purposes and principles of the Charter, we call for preventive measures to be imposed against it in accordance with Chapter VII of the Charter.
141.	It is with extreme concern that Morocco is following the repeated Israeli attacks on Lebanon, which have recently assumed the form of the occupation, either directly or by proxy, of its southern territory. Morocco most strongly censures and condemns the barbarous raids which the Zionist regime is launching on the towns and villages of Lebanon, and which constitute a serious and continuous threat to peace in the Middle Eastern region as a whole. Morocco reaffirms its full solidarity with the people of Lebanon in their ordeal, and its desire to see that Lebanon is fully independent and sovereign and that its territorial integrity is safeguarded.
142.	The African continent, which, during the past two centuries, witnessed the worst forms of colonial exploitation, is even today suffering from the adverse effects of colonial dependence which bequeathed to the land of Africa an enduring legacy of chronic economic backwardness, ignorance and political fragmentation.
143.	Southern Africa is still suffering under the burden of odious racist, colonial regimes and is waging heroic wars of liberation in Zimbabwe, Namibia and South Africa.
144.	While saluting the southern African peoples' just struggle for emancipation and liberation, we reiterate our firm resolve to continue to provide their liberation movements with every kind of aid and support. As a dedicated proponent of dialogue and negotiation, Morocco hopes that the current negotiations in London will result in a solution which will guarantee the inalienable right of the people of Zimbabwe, represented by the Patriotic Front, to full independence and elimination of all vestiges of the racist regime.
145.	Pending the achievement of this desired solution, Morocco declares its solidarity with the front-line. 
146. In keeping with its standard practice, Morocco condemns the hideous racist regime of apartheid in South Africa, which it regards as a stigma of shame on the forehead of mankind in the twentieth century and a crime against humanity. Morocco strongly believes that a concerted international effort must be made to isolate and destroy apartheid.
147.	With regard to Namibia, which is still subjected to an illegal occupation and domination by the regime of Pretoria, Morocco salutes the struggle of SWAPO, the legitimate representative of the people of Namibia, and declares its continuing support for their struggle to achieve full independence and to preserve their territorial integrity, including Walvis Bay, which is an integral part of Namibia.
148.	The problem of disarmament is still an increasing source of concern to mankind since the survival of the human race and the preservation of life itself on this planet depend on the fate of the enormous stockpiles of nuclear weapons and the future course of the frantic nuclear arms race.
149.	While expressing our satisfaction at the results achieved by the tenth special session, devoted to dis-armament, by way of defining objectives and priorities and establishing the bodies needed for the achievement of full disarmament, we feel that there is an urgent need for greater political will on the part of nuclear-weapon States in order to attain the goal of ridding mankind of the spectre of impending nuclear annihilation.
150.	We are still inspired by the hope that the various committees responsible for monitoring this issue will be able to bring about the conclusion of treaties prohibiting nuclear tests and the production of chemical and other lethal weapons which threaten the very survival of life on our planet.
151.	I should now like to touch on a matter of direct concern to my country which the Moroccan people regard as an issue affecting their destiny, namely the so-called question of the Western Sahara, for whose inclusion on the agenda of the General Assembly or of the Special Committee on decolonization we can see no justification, since the decolonization of this Territory has been completed in conformity with the principles of international law.
152.	I am convinced that the world will one day realize the true nature of this question and will learn that the problem has been fabricated with a view to the attainment of hegemonistic aims and the aims of vested interests disguised behind the veil of the defence of principles.
153.	It may be asked why this is an invented question. It is an invented question because everyone knows that the Sahara is a single geographical area extending from the Atlantic Ocean to the Red Sea and does not confer any ethnic identity of a special nature that could distinguish the inhabitants of the Sahara from the population of neighbouring States belonging to the same area. In effect, the Sahara only represents a natural geographical prolongation of the States adjoining it to the north and south. There is a Moroccan Sahara, as there is a Mauritanian Sahara, a Malian Sahara, an Algerian Sahara, a Tunisian Sahara and other Saharas belonging to every State bordering on this desert.
154.	Consequently, anyone wishing to allege the existence of a Saharan people would be better advised to abide by reason and logic and to refer to the Sahara as a whole rather than only to that part which constitutes a natural prolongation and an integral part of Morocco.
155.	I emphasize that history has never recorded the existence of a Saharan people distinct from the peoples of the region.
156.	The concept of the existence of a people in the Western Sahara was created by Spain, the State which colonized the Territory, and this colonial concept was subsequently resurrected, following the liberation of this land, for reasons relating to a policy of hegemony and expansion out of keeping with the purposes and principles of our Charter.
157.	The inhabitants of the Territory are Moroccans who, after their liberation from the yoke of colonialism, have re-joined their homeland, and henceforth, no one can separate them from this homeland.
158.	In this context I should like to recall certain facts relating to this matter. It is common knowledge that Morocco, because of its strategic location, was a coveted objective for many colonial Powers, and this finally led to the fragmentation of its territorial integrity and the partitioning of its lands into several zones of influence controlled by more than one colonial Power. Hence, the elimination of colonialism from all of the territory of Morocco was accomplished in several stages and at different periods.
159.	Morocco tried hard to recover its remaining territories, which had been colonized by Spain and, when it realized that the latter country had resorted to a policy of prevarication and procrastination, it was obliged—in view of its desire to follow peaceful procedures—to refer the matter to the United Nations. In resolution 2072 (XX) adopted in 1965 the General Assembly did, in fact, request Spain to "enter into negotiations on the problems relating to sovereignty" in the Moroccan territories of Ifni and Spanish Sahara.
160.	At the time, Spain turned a deaf ear to that request and persisted in its policy of procrastination, after returning the Territory of Ifni to Morocco in 1969, until its manoeuvres reached a climax in 1974, when it declared before the United Nations that it intended to create an artificial entity in the Saharan Territory, which had always been Moroccan, with a view to keeping the spurious entity that it wished to create under its effective control.
161.	There is no need to recall the successive stages through which this issue subsequently passed and which ended with the administering Power's giving in and consenting to the signing of an agreement on 14 November 1975  whereby the responsibility of Spain over this Territory would terminate on 26 February 1976.
162.	The return of the inhabitants of the Territory to their homeland was the result of a free act of will, fulfilling a desire they had long expressed under colonial rule by the resistance operations in which they had engaged in full co-operation with their Moroccan brethren in the north. On 26 February 1976, those in-habitants gave a clear, free and honest expression of their desire to join the homeland through their local representative council which, in the presence and with the participation of the then administering Power, took its historic decision to keep the Territory within the framework of the Moroccan State.
163.	This free expression was a true and faithful implementation of General Assembly resolution 3458 B (XXX) of 10 December 1975 concerning this matter. It is well known that this resolution confirmed the tripartite agreement concluded at Madrid on 14 November 1975, under the terms of which all the powers formerly exercised by the colonial authorities in the Territory were handed back to Morocco after negotiations, which had been called for by the Security Council of the United Nations.
164.	When they were subsequently given the opportunity, the population of the Territory of Rio de Oro gave free, spontaneous and impressive expression, in the presence of numerous observers and within sight and hearing of representatives of the international press, to their overwhelming desire to join the fatherland. They officially confirmed this when the representatives of the Territory declared their attachment and loyalty to the Moroccan State by taking the oath of allegiance to His Majesty King Hassan II, the King of Morocco.
165.	Having recovered its territorial unity, for which it strove and fought so long and for which it suffered so much at the hands of the colonialists, Morocco once again declares that it is still ready to make any sacrifice—however costly—to protect and defend its regained territorial integrity since, for every member of the Moroccan people, this is a sacrosanct issue and a matter of destiny on which there can be no going back and no bargaining.
166.	We are deeply and utterly convinced of the justice and legitimacy of our cause. However, our firm resolve to defend our rights in no way means that we shall turn a deaf ear to the call of peace, since Morocco has always been an advocate of peace. We have often given proof of our full willingness to seek peace and ways of reaching a mutual understanding even with those who contest our right to recover our territorial integrity and who incite their agents to create a fictitious, artificial entity intended to constitute a focal- point of tension and instability in the region.
167.	As an expression of Morocco's desire to over-come this fabricated problem, His Majesty King Hassan II, the King of Morocco, in a letter addressed to the current Chairman of the Organization of African Unity [OAU] on 28 August 1979, proposed the holding of a summit conference of Heads of State and Government of the countries bordering the Sahara, with a view to examining the measures to be taken for the achievement of co-ordinated and joint economic development in keeping with the aspirations of its peoples and for the benefit of all the inhabitants of the greater Saharan region, since the Sahara—as we have already indicated—is not confined to what used to be known as the Western Sahara, which was occupied by Spain, but extends from the Atlantic Ocean to the Red Sea.
168.	In taking this initiative, Morocco is eager to make its position absolutely clear right from the start. This proposal does not involve prevarication and is not intended to be an ephemeral, ad hoc proposal, vaguely conceived and hedged with doubts. We say here quite clearly that the Sahara, which was under Spanish ad-ministration and which is an integral part of Morocco, has been united definitively with the motherland in a final and definitive manner from which there is no going back.
169.	Our proposal is aimed at overcoming the spurious, artificial problem, which was created regarding the question of the Sahara, and calls for a future solution based on sound and true mutual co-operation.
170.	We address this call for co-operation to the countries bordering on the Sahara. This vast sea of barren sand has always been a meeting ground for neighbouring countries and has never formed a banner between them. Trade between these bordering countries flourished throughout the ages prior to the colonial expansion, and the inhabitants of this region were linked by solid bonds and ties of ethnic, cultural, religious and economic relations until the advent of the colonial age, when these links were severed. We must now re-establish these links in the interest of the population of the region as a whole and within the framework of a comprehensive view of the future. Hence, in his proposal to the current Chairman of the OAU, His Majesty King Hassan II made the following point:
"You will undoubtedly share our view that Africa is currently passing through a crucial stage in its quest for true economic and political emancipation. Instead of dissipating our endeavours and our meagre resources, both human and material, in an effort to solve spurious problems, we feel that it is necessary to devote ourselves fully to work which will ensure the harmonious development of Africa and a more comfortable life in keeping with the aspirations of all Africans.
"In this perspective, and in order to co-ordinate our endeavours, we believe that a summit conference, held under your chairmanship, and with the participation of Heads of State and Government of the countries bordering on the Sahara and of the esteemed members of the Committee of Wise Men, would constitute an effective contribution to the quest for this economic emancipation for which we all hope. If we pool our human and material resources and set as a fundamental objective the general prosperity of our continent within a context of mutual assistance and fraternal co-operation, we will have proved to the whole world that we are able to manage our own affairs in a clear-sighted and perspicacious manner."
171.	His Majesty also proposed that these countries should jointly formulate a plan that would enable land-locked countries such as Mali, Niger and Chad to have access to sea ports as a necessary benefit. In His Majesty's own words:
"We would thus also be able to jointly formulate a policy based on the right to utilize the sea. Such a right will be of vital importance for life and for the supply of food after the year 2000, yet many countries bordering on the Sahara are deprived of this right as a result of their land-locked position in the centre of our continent."
172.	In addition to achieving fruitful co-operation and numerous other commendable benefits and banishing the spectre of tension and confrontation from this region, this initiative is conducive to the achievement of many other advantages, the beneficial effects of which would be even more far-reaching.
173.	One of the aims of the OAU is the promotion and encouragement of co-operation among its members in all fields throughout the continent, beginning at the regional and local level, because this is the natural and practical way to achieve general continental cooperation.
174.	This initiative on the part of Morocco offers a practical plan for co-operation within the framework of the African co-operation plan which is being promoted by our African organization.
175.	In another broader context, this initiative might represent a connecting link that could give positive, concrete form to African-Arab co-operation and provide new scope for joint and fruitful action, since it is common knowledge that one of the main objectives of the Declaration on Afro-Arab Co-operation15 was to urge and encourage the Arab and African States to implement as many joint projects as possible in order to strengthen and consolidate their mutual co-operation. To that end, a special committee was established, called the Standing Commission on Afro-Arab Cooperation, of which Morocco and most of the African countries concerned with this initiative are members. Consequently, this initiative will open up new vistas for African-Arab co-operation in a region which has until now been neglected.
176.	This initiative could also be placed in a wider geographical context in which inter-African and African-Arab co-operation would eventually benefit from the results of European-Arab co-operation achieved through the European-Arab dialogue. If this Moroccan initiative is faithfully implemented, it will turn this region into a natural meeting-point for such tripartite co-operation in which capital from one party would participate side by side with technical expertise from another party in the profitable development of the region's resources for the benefit and general good of the population of the region as a whole.
177.	This initiative is in total harmony with the concept of co-operation between the African, Arab and European communities which was highly extolled by the President of the Republic of the Sudan, the former Chairman of the OAU. Indeed, it provides a practical opportunity for the implementation and realization of this concept in a tangible manner.
178.	This initiative is aimed, above all, at endowing inter-African co-operation with a lofty significance so that it can stand as a model and a shining example of assistance to help the land-locked countries of the region obtain the right of access to the sea, which could be of considerable benefit to them.
179.	In short, this initiative is intended to tum this region into a region of peace and mutual understanding instead of allowing it to remain a theatre of confrontation and tension. As already indicated, it would thus achieve the aims of many regional organizations and institutions in addition to one of the noble objectives for which our Organization is striving, namely the strengthening of international co-operation.
180.	This initiative would bring prosperity and development to tens of millions of people who have so often been the victims of natural disasters such as drought, and would help to mobilize abilities and re-sources to put an end to the misery, disease, illiteracy and ignorance which are the distressing symptoms of backwardness.
181.	In view of the importance and broad scope of this initiative, Morocco is submitting it to the OAU, the United Nations, the League of Arab States, the Islamic Conference, the European Common Market and the FAO.
182.	In so doing, Morocco is offering to the world a sincere and living example of true co-operation and firm solidarity for which it is striving in the interests of the peoples of the region at a time when the world is deluged with narrow-minded selfishness, controversies, doctrinal disputes, interference in the affairs of others and armed aggression.
183.	The international economic situation is still a matter of grave concern to us since the gap between the wealthy and the poorer nations of the world is increasing at a time when we had hoped that it would be narrowed or closed.
184.	This situation has caused most of the poorer nations—and the majority of them are African countries—to lose hope of ever escaping from the clutches of economic backwardness,
185.	Although the international community has realized the extreme urgency of bringing about a radical and thorough change in international economic relations, the lack of political will on the part of the industrialized nations for the establishment of a new international economic order still constitutes a stumbling- block against which the hopes that most of the countries of the world entertain regarding the establishment of such an order have been shattered. This can clearly be seen in the failure of the North-South dialogue to achieve the desired results.
186.	The new international economic order has be-come a necessary alternative to the currently prevailing system of economic prejudice and injustice, especially since the principle of international integration and interdependence has become a self-evident reality in economic relations among States.
187.	It is truly distressing for us to see the industrialized nations resorting to subterfuge, hiding behind the walls of economic protectionism and turning a deaf ear to the developing countries' appeals for aid and assistance. Those nations should realize that the basic interest of their peoples lies in the abandonment of the old economic order and in agreeing to make economic relations more democratic. 
188. We are still living in a world in which the main fulfilling a desire they had long expressed under colonial rule by the resistance operations in which they had engaged in full co-operation with their Moroccan brethren in the north. On 26 February 1976, those inhabitants gave a clear, free and honest expression of their desire to join the homeland through their local representative council which, in the presence and with the participation of the then administering Power, took its historic decision to keep the Territory within the framework of the Moroccan State.
163.	This free expression was a true and faithful implementation of General Assembly resolution 3458 B (XXX) of 10 December 1975 concerning this matter. It is well known that this resolution confirmed the tripartite agreement concluded at Madrid on 14 November 1975, under the terms of which all the powers formerly exercised by the colonial authorities in the Territory were handed back to Morocco after negotiations, which had been called for by the Security Council of the United Nations.
164.	When they were subsequently given the opportunity, the population of the Territory of Rio de Oro gave free, spontaneous and impressive expression, in the presence of numerous observers and within sight and hearing of representatives of the international press, to their overwhelming desire to join the fatherland. They officially confirmed this when the representatives of the Territory declared their attachment and loyalty to the Moroccan State by taking the oath of allegiance to His Majesty King Hassan II, the King of Morocco.
165.	Having recovered its territorial unity, for which it strove and fought so long and for which it suffered so much at the hands of the colonialists, Morocco once again declares that it is still ready to make any sacrifice—however costly—to protect and defend its regained territorial integrity since, for every member of the Moroccan people, this is a sacrosanct issue and a matter of destiny on which there can be no going back and no bargaining.
166.	We are deeply and utterly convinced of the justice and legitimacy of our cause. However, our firm resolve to defend our rights in no way means that we shall turn a deaf ear to the call of peace, since Morocco has always been an advocate of peace. We have often given proof of our full willingness to seek peace and ways of reaching a mutual understanding even with those who contest our right to recover our territorial integrity and who incite their agents to create a fictitious, artificial entity intended to constitute a focal- point of tension and instability in the region.
167.	As an expression of Morocco's desire to overcome this fabricated problem, His Majesty King Hassan II, the King of Morocco, in a letter addressed to the current Chairman of the Organization of African Unity [OAU] on 28 August 1979, proposed the holding of a summit conference of Heads of State and Government of the countries bordering the Sahara, with a view to examining the measures to be taken for the achievement of co-ordinated and joint economic development in keeping with the aspirations of its peoples and for the benefit of all the inhabitants of the greater Saharan region, since the Sahara—as we have already indicated—is not confined to what used to be known as the Western Sahara, which was occupied by Spain, but extends from the Atlantic Ocean to the Red Sea.
168.	In taking this initiative, Morocco is eager to make its position absolutely clear right from the start. This proposal does not involve prevarication and is not intended to be an ephemeral, ad hoc proposal, vaguely conceived and hedged with doubts. We say here quite clearly that the Sahara, which was under Spanish ad-ministration and which is an integral part of Morocco, has been united definitively with the motherland in a final and definitive manner from which there is no going back.
169.	Our proposal is aimed at overcoming the spurious, artificial problem, which was created regarding the question of the Sahara, and calls for a future solution based on sound and true mutual co-operation.
170.	We address this call for co-operation to the countries bordering on the Sahara. This vast sea of barren sand has always been a meeting ground for neighbouring countries and has never formed a barrier between them. Trade between these bordering countries flourished throughout the ages prior to the colonial expansion, and the inhabitants of this region were linked by solid bonds and ties of ethnic, cultural, religious and economic relations until the advent of the colonial age, when these links were severed. We must now re-establish these links in the interest of the population of the region as a whole and within the framework of a comprehensive view of the future. Hence, in his proposal to the current Chairman of the OAU, His Majesty King Hassan II made the following point:
"You will undoubtedly share our view that Africa is currently passing through a crucial stage in its quest for true economic and political emancipation. Instead of dissipating our endeavours and our meagre resources, both human and material, in an effort to solve spurious problems, we feel that it is necessary to devote ourselves fully to work which will ensure the harmonious development of Africa and a more comfortable life in keeping with the aspirations of all Africans.
"In this perspective, and in order to co-ordinate our endeavours, we believe that a summit conference, held under your chairmanship, and with the participation of Heads of State and Government of the countries bordering on the Sahara and of the esteemed members of the Committee of Wise Men, would constitute an effective contribution to the quest for this economic emancipation for which we all hope. If we pool our human and material resources and set as a fundamental objective the general prosperity of our continent within a context of mutual assistance and fraternal co-operation, we will have proved to the whole world that we are able to manage our own affairs in a clear-sighted and perspicacious manner
171.	His Majesty also proposed that these countries should jointly formulate a plan that would enable land-locked countries such as Mali, Niger and Chad to have access to sea ports as a necessary benefit. In His Majesty's own words:
"We would thus also be able to jointly formulate a policy based on the right to utilize the sea. Such a right will be of vital importance for life and for the supply of food after the year 2000, yet many countries bordering on the Sahara are deprived of this right as a result of their land-locked position in the centre of our continent."
172.	In addition to achieving fruitful co-operation and numerous other commendable benefits and banishing the spectre of tension and confrontation from this region, this initiative is conducive to the achievement of many other advantages, the beneficial effects of which would be even more far-reaching.
173.	One of the aims of the OAU is the promotion and encouragement of co-operation among its members in all fields throughout the continent, beginning at the regional and local level, because this is the natural and practical way to achieve general continental cooperation.
174.	This initiative on the part of Morocco offers a practical plan for co-operation within the framework of the African co-operation plan which is being promoted by our African organization.
175.	In another broader context, this initiative might represent a connecting link that could give positive, concrete form to African-Arab co-operation and provide new scope for joint and fruitful action, since it is common knowledge that one of the main objectives of the Declaration on Afro-Arab Co-operation was to urge and encourage the Arab and African States to implement as many joint projects as possible in order to strengthen and consolidate their mutual co-operation. To that end, a special committee was established, called the Standing Commission on Afro-Arab Cooperation, of which Morocco and most of the African countries concerned with this initiative are members. Consequently, this initiative will open up new vistas for African-Arab co-operation in a region which has until now been neglected.
176.	This initiative could also be placed in a wider geographical context in which inter-African and African-Arab co-operation would eventually benefit from the results of European-Arab co-operation achieved through the European-Arab dialogue. If this Moroccan initiative is faithfully implemented, it will turn this region into a natural meeting-point for such tripartite co-operation in which capital from one party would participate side by side with technical expertise from another party in the profitable development of the region's resources for the benefit and general good of the population of the region as a whole.
177.	This initiative is in total harmony with the concept of co-operation between the African, Arab and European communities which was highly extolled by the President of the Republic of the Sudan, the former Chairman of the OAU. Indeed, it provides a practical opportunity for the implementation and realization of this concept in a tangible manner.
178.	This initiative is aimed, above all, at endowing inter-African co-operation with a lofty significance so that it can stand as a model and a shining example of assistance to help the land-locked countries of the region obtain the right of access to the sea, which could be of considerable benefit to them.
179.	In short, this initiative is intended to turn this region into a region of peace and mutual understanding instead of allowing it to remain a theatre of confrontation and tension. As already indicated, it would thus achieve the aims of many regional organizations and institutions in addition to one of the noble objectives for which our Organization is striving, namely the strengthening of international co-operation.
180.	This initiative would bring prosperity and development to tens of millions of people who have so often been the victims of natural disasters such as drought, and would help to mobilize abilities and resources to put an end to the misery, disease, illiteracy and ignorance which are the distressing symptoms of backwardness.
181.	In view of the importance and broad scope of this initiative, Morocco is submitting it to the OAU, the United Nations, the League of Arab States , the Islamic Conference, the European Common Market and the FAO.
182.	In so doing, Morocco is offering to the world a sincere and living example of true co-operation and firm solidarity for which it is striving in the interests of the peoples of the region at a time when the world is deluged with narrow-minded selfishness, controversies, doctrinal disputes, interference in the affairs of others and armed aggression.
183.	The international economic situation is still a matter of grave concern to us since the gap between the wealthy and the poorer nations of the world is increasing at a time when we had hoped that it would be narrowed or closed.
184.	This situation has caused most of the poorer nations—and the majority of them are African countries—to lose hope of ever escaping from the clutches of economic backwardness.
185.	Although the international community has realized the extreme urgency of bringing about a radical and thorough change in international economic relations, the Jack of political will on the part of the industrialized nations for the establishment of a new international economic order still constitutes a stumbling- block against which the hopes that most of the countries of the world entertain regarding the establishment of such an order have been shattered. This can clearly be seen in the failure of the North-South dialogue to achieve the desired results.
186.	The new international economic order has become a necessary alternative to the currently prevailing system of economic prejudice and injustice, especially since the principle of international integration and interdependence has become a self-evident reality in economic relations among States.
188. We are still living in a world in which the main
187.	It is truly distressing for us to see the industrialized nations resorting to subterfuge, hiding behind the walls of economic protectionism and turning a deaf ear to the developing countries appeals for aid and assistance. Those nations should realize that the basic interest of their peoples lies in the abandonment of the old economic order and in agreeing to make economic relations more democratic. Requirements are security, tranquillity, economic self-sufficiency, respect for the dignity and humanity of mankind and the avoidance of the evils and afflictions of wars from which so many have suffered as a result of the failure to listen to the voice of reason and wisdom.
189. Morocco is once again endeavouring to help to create a better political and social climate for the inhabitants of its region by calling for fraternal, local co-operation in which hands and minds can join together for the general good in order to build, develop and improve by turning away from the sources of enmity and the evils of war.
190. The promotion of local neighbourliness is a first step towards reconciliation among nations and greater mutual love and respect among mankind, which would enable the human race to devote its energies to building a better and happier life in which brotherliness, prosperity, progress and dignity would prevail.